DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 6-9 and 15-17. Claims 1-17 are pending. Claims 1-5 and 10-14 are withdrawn from consideration.
The amendments to the claims have overcome the claim objections of record. 
The amendments to the claims have obviated many of the claim interpretations under 112(f). However, after further consideration, the amendments to the claims have necessitated new claim interpretations under 112(f). See 112(f) interpretations below for details.
The amendments to the claims have overcome the 112(b) rejections of record. However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details.
The amendments to the claims have been found to necessitate new rejections under 103 over the prior art previously relied upon. See 103 rejections below for details. 

	Applicant has made amendments to the specification. The amendment to the specification are accepted.
	The amendments to the specification have overcome the objections to the specification.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/11/2022, with respect to the objections to the specification have been fully considered and are persuasive.  
The objections to the specification have been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/11/2022, with respect to the claim objections have been fully considered and are persuasive.  
The claim objections have been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/11/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
The 112(b) rejections of record have been withdrawn. 
However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details.

Applicant’s arguments, see Remarks, filed 3/11/2022, with respect to the 103 rejections have been fully considered, but they are not persuasive.  
Applicant has argued that claim 6 is patentable over primary reference Hackl because Hackl fails to teach that “a temperature in the carbonization furnace space is raised and maintained in stages multiple times to be a predetermined temperature.” Examiner finds this argument unpersuasive.
As discussed in detail in the 103 rejection of claim 6 below, Hackl necessarily operates in a manner which can be described as involving “a temperature in the carbonization furnace space [being] raised and maintained in stages multiple times to be a predetermined temperature”. 
Furthermore, the claim language regarding “a temperature in the carbonization furnace space [being] raised and maintained in stages multiple times to be a predetermined temperature”, is a matter pertaining to the intended use or manner of operating the claimed system. Claim language pertaining to the intended use/manner of operating a claimed system/apparatus does not distinguish system/apparatus claims from a prior art apparatus that is capable of use/operation in the claimed manner (see MPEP 2114).  As discussed in detail in the 103 rejection below, the device of Hackl is at least capable of operating in a manner which can be described as involving “a temperature in the carbonization furnace space [being] raised and maintained in stages multiple times to be a predetermined temperature”. 
In view of the above, Examiner maintains that Hackl satisfies, in one way or another, the claim language of amended claim 6 regarding “a temperature in the carbonization furnace space [being] raised and maintained in stages multiple times to be a predetermined temperature”.

Applicant has argued that claim 6 is patentable over primary reference Hackl because Hackl fails to teach that “the waste is classified into a plurality of ranks based on PET bottle content rate and is carbonized per a rank.” Examiner finds this argument unpersuasive.
System claims are not distinguished from a prior art system by statements of intended use or manner of operating when the prior art system is capable of being operated in the claimed manner (MPEP 2114). Furthermore, recitations pertaining to material worked upon are not limiting of apparatus claims (see MPEP 2115).
As discussed in detail in the claim interpretations below, as well as in the 103 rejection of claim 6 below, the claim language (i.e. of claim 6) regarding the carbonization apparatus being “for carbonizing waste per a rank, the waste being classified in a plurality of ranks based on content of PET bottle,” is a statement of intended use pertaining solely to the material worked upon. Therefore, this language does not limit the claims over any system which is capable of “carbonizing waste per a rank, the waste being classified in a plurality of ranks based on content of PET bottle, the carbonization apparatus comprising”, i.e. any system which is capable of carbonizing a waste stream that has been classified into a plurality of ranks based on content of PET bottle. Examiner notes that substantially any device which is capable of carbonizing plastic will be capable of “carbonizing waste per a rank, the waste being classified in a plurality of ranks based on content of PET bottle.” 
Hackl teaches that the carbonization apparatus thereof can be used to pyrolyze a variety of organic martials including plastic waste (Column 1 Lines 5-10, Column 2 Lines 15-20 and 58-67). Thus, it is understood that the carbonization apparatus of Hackl is capable of processing a variety of waste streams comprising plastic, including but not limited to one that is “waste per a rank, the waste being classified in a plurality of ranks based on content of PET bottle”. Therefore, the carbonization apparatus of Hackl satisfies the claim language regarding the carbonization apparatus being “for carbonizing waste per a rank, the waste being classified in a plurality of ranks based on content of PET bottle” (see MPEP 2114 and 2115 for guidance).

Applicant has argued that claim 6 is patentable over primary reference Hackl because Hackl fails to teach that “the carbonized material is activated by a carbon activation process to obtain activated carbon.” Examiner finds this argument unpersuasive.
It is true that claim 6 as amended recites “a carbon activating processor activating carbonized material carbonized by the carbonization apparatus”. This limitation is structural in nature, thus requiring the presence of “a carbon activating processor” that is configured to activate “carbonized material carbonized by the carbonization apparatus”. It is also true that Hackl, on its own, does not teach or suggest the presence of such a “carbon activating processor”.
However, as detailed in the 103 rejection of claim 6 below, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hackl in view of Chamber and Holland by adding a carbon activating processor in the form of a hybrid carbonization furnace using microwaves for steam activation of carbonized material carbonized by the carbonization apparatus, in order to obtain a system that is advantageously capable of yielding an activated carbon product.

Applicant has argued that claim 6 is patentable over primary reference Hackl because Hackl fails to teach that “the carbon activating process is executed for the carbonized material classified into a rank in which the content of the PET bottles is 70% or more.” Examiner finds this argument unpersuasive.
System claims are not distinguished from a prior art system by statements of intended use or manner of operating when the prior art system is capable of being operated in the claimed manner (MPEP 2114). Furthermore, recitations pertaining to material worked upon are not limiting of apparatus claims (see MPEP 2115).
As discussed in detail in the claim interpretations below, as well as in the 103 rejection of claim 6 below, the claim language (i.e. of claim 6) regarding the “carbon activating process is executed for the carbonized material classified into a rank of which content of PET bottle is 70% or more” is a statement of intended use pertaining mainly to the material worked upon. This language does not limit the claims over any system which is capable of executing a carbon activating process on “carbonized material classified into a rank of which content of PET bottle is 70% or more”, i.e. any system which is capable of activating carbonized material that has been obtained from a waste stream that was classified into a rank of which content of PET bottle is 70% or more. Examiner notes that substantially any device which is capable of activating carbonized material will be capable of executing a carbon activating process on “carbonized material [obtained from waste that was] classified into a rank of which content of PET bottle is 70% or more”. 
The carbon activating processor of modified Hackl is capable of converting carbonized material into activated carbon (see modification of Hackl in view of Chamber and Holland in the 103 rejection of claim 6 below for details). Thus, it is understood that said carbon activating processor is capable of processing carbonized material into activated carbon regardless of the material which was carbonized in order to form said char. In other words, it is understood that said carbon activating processor is capable of processing into activated carbon, carbonized materials of various origins, including carbonized material obtained from carbonizing a waste that was classified into a rank of which content of PET bottles is 70% or more. Therefore, the carbon activating processor of modified Hackle satisfies the claim language regarding the carbon activating processor being configured to carry out a carbon activating process on a carbonized material obtained from carbonizing a waste that was classified into a rank of which content PET bottle is 70% or more (see MPEP 2114 and 2115 for guidance). Note: See 112(b) rejections below for details regarding Examiner’s interpretation of Claim 6.

In the arguments addressed above, Applicant framed all of the alleged differences between Hackl and the claims in terms of functional language, i.e. in terms of differences between the manner in which the claimed system and the system of Hackl function. 
While the use of functional language in apparatus/system claims is not improper, it must be understood that system claims are only distinguished from the prior art by differences in structure. Differences in intended use or manner of operating do not distinguish apparatus/system claims from prior art apparatus/systems which are capable of operation or use in the claimed manner (See MPEP 2114). Recitations regarding the material worked upon by a claimed apparatus/system generally do not limit the scope of a claimed system (see MPEP 2115).
Functional language can be used to limit apparatus claims. However, in cases in which functional language is found to be limiting, limitation is imposed not by the recitation of function itself, but rather due to the presence of structural features which are expressly or implicitly required by the recited functional language. Language which is merely functional, e.g. language which pertains merely to an intended use, a manner of operating, a material worked upon, etc., generally does not impose any structural limitations onto a claimed device, and therefore generally will not be found to limit the claimed device.
In view of the above, in further prosecution of the present application, Applicant should focus their efforts on distinguishing the claims from the prior art in terms of structure rather than in terms of mere function.

Applicant has argued that the secondary references Brown, Chamber, and Holland fail to cure the alleged deficiencies of Hackl. Examiner finds this argument unpersuasive. 
As discussed above, Hackl is not deficient as alleged with regard to “a temperature in the carbonization furnace space [being] raised and maintained in stages multiple times to be a predetermined temperature,” “the waste [being] classified into a plurality of ranks based on PET bottle content rate and is carbonized per a rank,” and “the carbon activating process [being] executed for the carbonized material classified into a rank in which the content of the PET bottles is 70% or more.”
As discussed above, Brown and Chamber do cure the deficiency of Hackl with regard to “the carbonized material [being] activated by a carbon activation process to obtain activated carbon.”

With regard to secondary reference Brown, Applicant has argued that “Brown discloses a technology for obtaining carbon black from the waste rubber such as automobile tires,” and therefore “does not disclose the technology for carbonizing the waste including discussed plastic products as disclosed in the present invention”. Examiner finds this argument unpersuasive.
This argument against Brown attacks said reference individually. However, Brown is only cited as a secondary reference in combination with primary refence Hackl and additional secondary references Chamber and Holland. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner notes that the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Brown is cited merely as a secondary reference in order to teach a feature lacking from primary reference Hackl. In this context, the fact that Brown does not explicitly teach or suggest Applicant’s invention in its entirety is irrelevant.

With regard to secondary reference Chamber, Applicant has argued that “Chamber discloses a technology relating to the carbonization of plastic waste,” but “does not disclose or suggest that the temperature in the furnace space is raised in stages multiple times; and that the content of PET bottle is noticed”. Examiner finds this argument unpersuasive.
This argument against Chamber attacks said reference individually. However, Chamber is only cited as a secondary reference in combination with primary refence Hackl and additional secondary reference Holland. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regardless of whether or not Chamber is deficient as alleged, Chamber is not relied upon to teach raising the temperature in the furnace space in stages multiple times, nor is it cited to teach that “the content of PET bottle is noticed”. Therefore, the notion that Chamber fails to teach these features is irrelevant.

With regard to secondary reference Holland, Applicant has argued that “Holland discloses a production method of activated carbon using tires,” and therefore, “does not disclose the technology in which the waste such as plastic waste is carbonized as disclosed in the present invention.”
This argument against Holland attacks said reference individually. However, Holland is only cited as a secondary reference in combination with primary refence Hackl and additional secondary reference Chamber. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner notes that the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Holland is cited merely as a secondary reference in order to teach a feature lacking from primary reference Hackl. In this context, the fact that Holland does not explicitly teach or suggest Applicant’s invention in its entirety is irrelevant.

Applicant has argued that the dependent claims set forth additional allowable limitations. Examiner respectfully disagrees.
As detailed in the 103 rejections below, all of the dependent claims are obvious over some combination of Hackl with Chamber, Holland, and Brown. See 103 rejections below for details.

Claim Interpretation
	Applicant’s claims recite a large amount of functional language. While the use of functional language in system claims is not necessarily improper, Examiner notes that system claims are not distinguished from a prior art system by statements of intended use or manner of operating when the prior art system is capable of being operated in the claimed manner (MPEP 2114). Furthermore, recitations pertaining to material worked upon are not limiting of apparatus claims (see MPEP 2115).
	The claim language (i.e. of claim 6) regarding the carbonization apparatus being “for carbonizing waste per a rank, the waste being classified in a plurality of ranks based on content of PET bottle,” is a statement of intended use pertaining solely to the material worked upon. Therefore, this language does not limit the claims over any system which is capable of “carbonizing waste per a rank, the waste being classified in a plurality of ranks based on content of PET bottle, the carbonization apparatus comprising”, i.e. any system which is capable of carbonizing a waste stream that has been classified into a plurality of ranks based on content of PET bottle. Examiner notes that substantially any device which is capable of carbonizing plastic will be capable of “carbonizing waste per a rank, the waste being classified in a plurality of ranks based on content of PET bottle.”
	Likewise, the claim language (i.e. of claim 6) regarding the “carbon activating process is executed for the carbonized material classified into a rank of which content of PET bottle is 70% or more” is a statement of intended use pertaining mainly to the material worked upon. Examiner notes that this limitation raises several issues under 112(b) (see 112(b) rejections below for details). Regardless, this language does not limit the claims over any system which is capable of executing a carbon activating process on “carbonized material classified into a rank of which content of PET bottle is 70% or more”, i.e. any system which is capable of activating carbonized material that has been obtained from a waste stream that was classified into a rank of which content of PET bottle is 70% or more. Examiner notes that substantially any device which is capable of activating carbonized material will be capable of executing a carbon activating process on “carbonized material [obtained from waste that was] classified into a rank of which content of PET bottle is 70% or more”.
	Applicant should understand that any functional claim language, even that which is not explicitly addressed above, will be interpreted as not limiting the claimed system over a prior art system capable of functioning in the claimed manner. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “carbon activating processor” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “carbon activating processor” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “processor” coupled with functional language “carbon activating” and “activating carbonized material carbonized by the carbonization apparatus” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 6-9 and 15-17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “More specifically, an activated carbon having a specific surface area of 3,000 to 3,600m2/g is formed by performing an alkali activating process in an activated carbon processing device 13 composed of a hybrid carbonization furnace using microwaves and heat. For the waste in the rank B, steam activation is performed in another activated carbonization apparatus 13, and activated carbon having a specific surface area of 500 to 1,000m2/g is formed. The activated carbon thus formed can be pulverized to a predetermined particle size using a pulverization device (not shown) such as a jet mill, depending on the purpose of recycling,” (paragraph [0043]).
Accordingly, the claimed “activated carbon processor” has been interpreted as hybrid carbonization furnace using microwaves, as well as equivalents thereof.

The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a carbonization apparatus for carbonizing waste per a rank, the waste being classified in a plurality of ranks based on content of PET bottle, the carbonization apparatus comprising: a heater heating a carbonization furnace space and carbonizing waste including disused plastic products,” in lines 3-6. This limitation recites “a carbonization furnace space” while discussing the claimed “carbonization apparatus”. However, nowhere does claim 6 specify that the carbonization apparatus actually comprises said carbonization furnace space, nor does claim 6 specify that the carbonization furnace space is actually part of the claimed system. In other words, claim 6 references a “carbonization furnace space” without actually reciting said carbonization furnace space as being a component of the “carbonization apparatus” or of the system as a whole. Thus, it is unclear if the recited “carbonization furnace space” is part of the claimed carbonization apparatus, or of the claimed system as a whole, though the latter is presumably true.
The language of claim 7 indicates that the recited “carbonization furnace space” is indeed part of the claimed “carbonization furnace space”.
For the purposes of examination, claim 6 has been interpreted as reciting the carbonization furnace as a component of the claimed “carbonization apparatus”.
Applicant should amend claim 6 to clarify as appropriate. Examiner suggests Applicant amend claim 6 to recite --the carbonization apparatus comprising: a carbonization furnace space; a heater heating the carbonization furnace space...,-- etc.
Claim 6 recites “wherein carbon activating process is executed for the carbonized material classified into a rank of which content of PET bottle is 70% or more,” in lines 11-12. This language essentially amounts to a method/process step. However, claim 6 is clearly drawn to a system/apparatus (see preamble thereof).
While it is not improper to recite functional language within an apparatus/system claim, inclusion of method steps (i.e. language which is essentially framed as a method/process step) in apparatus/system claims is at least objectionable. At worst, inclusion of method steps in apparatus claims calls into question which statutory category said claims should be interpreted as being drawn to.
To overcome this rejection, Applicant should either: (1) amend the language in lines 11-12 of claim 6 so that it is no longer framed as a method step, e.g. by using “configured to” language; or (2) by deleting said language from the claim.
Claim 6 recites “wherein carbon activating process is executed for the carbonized material classified into a rank of which content of PET bottle is 70% or more,” in lines 11-12. 
This language does not make logical sense, as it implies that the carbonized material obtained from the carbonization apparatus is made up of at least 70% PET bottles. After having been carbonized by the carbonization apparatus, said carbonization apparatus should contain substantially no PET bottles, i.e. substantially all of the PET bottles should have been carbonized (an thus destroyed) by the carbonization apparatus. The only conceivable ways for the carbonized material to contain at least 70% PET bottles would be: (1) for the carbonization apparatus to carry out very little carbonization, such that the carbonized material product thereof is comprised of 70% uncarbonized PET bottles; or (2) to add uncarbonized PET bottles to the carbonized material product obtained from the carbonization apparatus prior to said carbonized material being fed to the carbon activating processor. Neither of the two forgoing alternatives seem likely, nor are either of these alternatives supported by the specification.
Presumably, Applicant intended for lines 11-12 of claim 6 to capture --wherein the carbon activating processor is configured to carry out a carbon activating process on a carbonized material obtained from carbonizing a waste that was classified into a rank of which content PET bottle is 70% or more--.
Applicant should amend claim 6 to clarify as appropriate.
Examiner notes that the language of lines 11-12 in claim 6 is essentially a statement of intended use of the claimed apparatus, said statement of intended use pertaining mostly to material worked upon by the claimed apparatus. Thus, for the purposes of examination, said language has been given appropriate weight (see claim interpretation above for details). Examiner notes that amending said language to overcome the 112(b) rejections thereto is unlikely to confer additional weight thereto.  
Claim 6 recites the limitation "the carbonized material classified into a rank of which content of PET bottle is 70% or more" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-9 and 15-17 are rejected due to their dependency on indefinite claim 6.
Claim 7 recites “the carbonization apparatus comprising:” in line 2. 
However, as amended, independent claim 6, upon which claim 7 depends, already includes language regarding “the carbonization apparatus comprising:” certain features. 
Thus, it is understood that, in the interest of clarity, claim 7 should recite --wherein the carbonization apparatus further comprises-- rather than “the carbonization apparatus comprising”.
Applicant should amend claim 7 by replacing “the carbonization apparatus comprising” with  --wherein the carbonization apparatus further comprises--.
Claim 7 recites “the carbonization furnace space in which a plurality of containers having a mesh-like side faces are stored in a stacked state,” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the carbonization furnace space in which a plurality of containers having a mesh-like side faces are stored in a stacked state,” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
It is unclear if the “plurality of containers having mesh like side faces” are a part of the claimed system. Strictly speaking, claim 7 does not state that the carbonization furnace or part of the claimed system. Thus, one could fairly interpret claim language regarding the plurality of containers stored in the carbonization furnace space as being a statement of intended use/manner of operating the claimed system. However, it is more likely that Applicant intended to recite the “plurality of container having mesh like side faces” as being a part of the claimed system, and specifically as being a part of the claimed “carbonization apparatus”. 
For the purposes of Examination, claim 7 has been interpreted as requiring that the claimed system include a “plurality of containers having mesh like side faces”. Specifically, claim 7 has been interpreted as if it recited --wherein the carbonization apparatus further comprises a plurality of containers having mesh-like side faces, wherein said plurality of containers are configured to be stored in a stacked state within the carbonization furnace space--.
Applicant should amend claim 7 to clarify as appropriate. 
Claim 7 recites “the carbonization furnace space in which a plurality of containers having a mesh-like side faces are stored in a stacked state, the waste being tightly packed in the container without any space,” in lines 3-5. 
It is unclear what the phrase “without any space” is meant to imply. Clearly, said phrase is not meant to imply that the waste is packed into a container that does not have any space, or that the packed waste does not take up any space, as both are substantially impossible.
Perhaps Applicant intended to require that there be no void space (i.e. no empty space/space not occupied by the waste) within the container when the waste is packed therein. However, this is substantially impossible. Even a finely powdered waste will allow for some void space between particles when filled into the container. Thus, even if Applicant’s intention is to claim a lack of void space in the container when packed, it would be improper to do so.
For the purposes of examination, the phrase “without any space” has been interpreted as requiring that there is --not any empty space between the top surface of the packed waste and the top of the container--, as said interpretation appears to be in line with Applicant’s intentions as perceived by Examiner. However, Examiner notes that this interpretation is merely taken to accelerate prosecution, as there DOES NOT appear to be support in the specification for this interpretation.
Furthermore, Examiner notes that the manner in which the claimed containers are packed, i.e. tightly vs. loosely, with empty space at the top thereof vs. without empty space at the top thereof, etc., is a matter of intended use/manner of operating, and thus, does not limit the claimed containers over any prior art container which is capable of being packed in the claimed manner (see MPEP 2114). Examiner notes that substantially any container is capable of being tightly packed so as to not have any empty space at the top thereof between the top surface of the packed waste and the top of the container.
Claim 7 recites “a sealing door making the carbonization furnace space free of oxygen,” in lines 9-10. This limitation implies that the sealing door is responsible for removing any oxygen present in the carbonization furnace. However, it is clear that a sealing door, on its own, could not remove oxygen from the carbonization furnace space. Thus, it is unclear what features a sealing door must possess to satisfy the requirement of “a sealing door making the carbonization furnace space free of oxygen”.
Presumably, Applicant intended to recite --a sealing door preventing the entry of oxygen into the carbonization furnace space--.
For the purposes of examination, claim 7 has been interpreted as reciting --a sealing door preventing the entry of oxygen into the carbonization furnace space--.
Applicant should amend lines 9-10 of claim 7 to clarify the scope of the sealing door as appropriate.
Claim 8 recites “a vibrating sieve removing residual substances by sieving the carbonized material,” in lines 5-6. 
It is unclear what substances would qualify as “residual substances”. Broadly speaking, carbonized material, i.e. char, is a residual substance obtained from a pyrolysis/carbonization process. It is not uncommon for patent documents to refer to carbonized material, i.e. char, as a residue.
Furthermore, claim 8 fails to clearly articulate from what the “residual substances” are removed.
In view of the forgoing, it is unclear what sort of vibrating sieve would qualify as “a vibrating sieve removing residual substances by sieving the carbonized material.”
Presumably, the “residual substances” are to be removed from the carbonized material. Therefore, for the purposes of examination, the claimed vibrating sieve has been interpreted as removing residual substances from the carbonized material. 
Applicant’s specification does not further elaborate on what would constitute “residual substances”. Therefore, for the purposes of examination, “residual substances” has been interpreted broadly as being substantially any material which could, in some circumstance, be considered by an individual to be undesirable, including but not limited to carbonized material having a particle size that is too small or too large.
Applicant should amend claim 8 to clarify the scope of “residual substances” as well as the identity of the material from which they are to be removed by the sieve as appropriate. 
Claim 9 recites “wherein the carbon activating process is alkali activation or steam activation,” in lines 2-3. This language merely further defines functional language of claim 6, wherein said functional language of claim 6 essentially amounts to a method/process step. Therefore, the recitation of ““wherein the carbon activating process is alkali activation or steam activation,” in claim 9 also amounts, essentially, to a method step. However, claim 9 is clearly drawn to a system/apparatus (see preamble thereof).
While it is not improper to recite functional language within an apparatus/system claim, inclusion of method steps (i.e. language which is essentially framed as a method/process step) in apparatus/system claims is at least objectionable. At worst, inclusion of method steps in apparatus claims calls into question which statutory category said claims should be interpreted as being drawn to.
To overcome this rejection, Applicant should either: (1) amend the language in of claim 9 so that it is no longer framed as a method step, e.g. by using “configured to” language; or (2) by deleting claim 9.
Claim 15 recites “a vibrating sieve removing residual substances by sieving the carbonized material,” in lines 5-6. 
It is unclear what substances would qualify as “residual substances”. Broadly speaking, carbonized material, i.e. char, is a residual substance obtained from a pyrolysis/carbonization process. It is not uncommon for patent documents to refer to carbonized material, i.e. char, as a residue.
Furthermore, claim 8 fails to clearly articulate from what the “residual substances” are removed.
In view of the forgoing, it is unclear what sort of vibrating sieve would qualify as “a vibrating sieve removing residual substances by sieving the carbonized material.”
Presumably, the “residual substances” are to be removed from the carbonized material. Therefore, for the purposes of examination, the claimed vibrating sieve has been interpreted as removing residual substances from the carbonized material. 
Applicant’s specification does not further elaborate on what would constitute “residual substances”. Therefore, for the purposes of examination, “residual substances” has been interpreted broadly as being substantially any material which could, in some circumstance, be considered by an individual to be undesirable, including but not limited to carbonized material having a particle size that is too small or too large.
Applicant should amend claim 8 to clarify the scope of “residual substances” as well as the identity of the material from which they are to be removed by the sieve as appropriate. 
Claim 16 recites “wherein the carbon activating process is alkali activation or steam activation,” in line 3. This language merely further defines functional language of claim 6, wherein said functional language of claim 6 essentially amounts to a method/process step. Therefore, the recitation of ““wherein the carbon activating process is alkali activation or steam activation,” in claim 16 also amounts, essentially, to a method step. However, claim 16 is clearly drawn to a system/apparatus (see preamble thereof).
While it is not improper to recite functional language within an apparatus/system claim, inclusion of method steps (i.e. language which is essentially framed as a method/process step) in apparatus/system claims is at least objectionable. At worst, inclusion of method steps in apparatus claims calls into question which statutory category said claims should be interpreted as being drawn to.
To overcome this rejection, Applicant should either: (1) amend the language in of claim 16 so that it is no longer framed as a method step, e.g. by using “configured to” language; or (2) by deleting claim 16.
Claim 17 recites “wherein the carbon activating process is alkali activation or steam activation,” in line 3. This language merely further defines functional language of claim 6, wherein said functional language of claim 6 essentially amounts to a method/process step. Therefore, the recitation of ““wherein the carbon activating process is alkali activation or steam activation,” in claim 17 also amounts, essentially, to a method step. However, claim 17 is clearly drawn to a system/apparatus (see preamble thereof).
While it is not improper to recite functional language within an apparatus/system claim, inclusion of method steps (i.e. language which is essentially framed as a method/process step) in apparatus/system claims is at least objectionable. At worst, inclusion of method steps in apparatus claims calls into question which statutory category said claims should be interpreted as being drawn to.
To overcome this rejection, Applicant should either: (1) amend the language in of claim 17 so that it is no longer framed as a method step, e.g. by using “configured to” language; or (2) by deleting claim 16.

	The following are new rejections necessitated by amendment and made over the prior art previously relied upon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hackl et al. (US 7,371,308), hereafter referred to as Hackl, in view of Chambers (US 4,235,676) and Holland (US 5,364,821).
With regard to claim 6: Hackl teaches a processing system for recycling waste (abstract), the processing system comprising:
A carbonization apparatus for carbonizing waste including disused plastic products in a carbonization furnace (pyrolysis furnace) 1 (Figure 1, Column 1 lines 5-10, Column 2 lines 15-20, Column 5 Line 1-Column 6 Line 3, Column 6 Lines 38-60), the carbonization apparatus comprising:
A carbonization furnace space 32 located inside the carbonization furnace 1 (Figures 1 and 4, Column 5 Line 1-Column 6 Line 3, Column 6 Lines 38-60).
A heater (helical heating duct) 6 for heating a carbonization furnace space 32 and carbonizing (pyrolysing) waste (Figures 1 and 4, Column 5 Line 1-Column 6 Line 3, Column 6 Lines 38-60).
A control valve 9 for controlling the heating section 6, i.e. by controlling the flow of hot gas thereto (Figure 1, Column 5 Line 1-Column 6 Line 3). 
Although it is not explicitly taught, it is understood that the control valve 9 controls the heating section 6 so as to raise the temperature in the carbonization furnace space to a predetermined temperature (i.e. a pyrolysis temperature) and to maintain said predetermined temperature, as such a function would be required of the control valve 9 in order for the carbonization apparatus to successfully carbonize waste. The control valve 9 necessarily carries out said raising and maintaining of temperature in stages (i.e. raising initiation phase, a raising continuing phase, a raising ending phase, and a maintaining phase). In other words, the raising and maintaining of temperature carried out by control valve can be characterized as being performed in stages, wherein said stages are a raising initiation phase (i.e. an initiation of heating), a raising continuing phase (i.e. a continuation of heating), a raising ending phase (i.e. end of heating/temperature raising), and a maintaining phase (i.e. a phase in which a temperature is maintained). The control valve will necessarily carry out the temperature raising and maintaining of temperature multiple times, i.e. the control valve will carry out the raising and maintaining at least once each time a new batch of waste is processed.  At the very least, said control valve 9 is at least capable of operating in such a manner. In system claims, claim language regarding intended use or manner of operating a claimed system is satisfied by a prior art system that is capable of operation in the claimed manner (see MPEP 2114). Therefore, the control valve 9 of Hackl satisfies the claim language regarding the control of heating section 6 so as to raise and maintain temperature in the carbonization furnace space to a predetermined temperature in stages multiple times (see MPEP 2114 for guidance).
Hackle is silent to said control valve 9 being controlled by a controller (i.e. a computer controller, plc, etc.), so as to carry out the temperature raising and maintaining under the influence of such a controller.
However, the provision of a controller (i.e. a computer controller, PLC, etc.) for controlling the control valve 9, so as to carry out the temperature raising and maintaining under the influence of such a controller, constitutes merely providing an automatic means to replace a manual activity. It is well established that provision of automatic means to replace a manual activity is insufficient to distinguish a claimed device from the prior art (MPEP 2144.04 III).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hackle by providing a controller (i.e. a computer controller, plc, etc.), so as to carry out the temperature raising and maintaining under the influence of such a controller, in order to obtain a device which is capable of raising and maintaining the temperature in the chamber automatically.
Modified Hackl does not explicitly teach that the carbonization apparatus is “for carbonizing waste per a rank, the waste being classified in a plurality of ranks based on content of PET bottle”. However, the claim language regarding the carbonization apparatus being “for carbonizing waste per a rank, the waste being classified in a plurality of ranks based on content of PET bottle,” is a statement of intended use pertaining solely to the material worked upon. Therefore, this language does not limit the claims over any system which is capable of “carbonizing waste per a rank, the waste being classified in a plurality of ranks based on content of PET bottle, the carbonization apparatus comprising”, i.e. any system which is capable of carbonizing a waste stream that has been classified into a plurality of ranks based on content of PET bottle (see MPEP 2114 and 2115). Hackl teaches that the carbonization apparatus thereof can be used to pyrolyze a variety of organic martials including plastic waste (Column 1 Lines 5-10, Column 2 Lines 15-20 and 58-67). Thus, it is understood that the carbonization apparatus of Hackl is capable of processing a variety of waste streams comprising plastic, including but not limited to one that is “waste per a rank, the waste being classified in a plurality of ranks based on content of PET bottle”. Therefore, the carbonization apparatus of modified Hackl satisfies the claim language regarding the carbonization apparatus being “for carbonizing waste per a rank, the waste being classified in a plurality of ranks based on content of PET bottle” (see MPEP 2114 and 2115 for guidance).
Modified Hackl is silent to a carbon activating processor activating carbonized material carbonized by the carbonization apparatus. 
However, it is known in the art that carbonized material can be converted into activated carbon. For example, Chambers, which teaches a system for carbonizing organic waste (abstract), indicates that carbonized material (carbonaceous char) produced from waste plastic materials can be converted into activated carbon (Column 2 Lines 13-27). Activated carbon is well understood to be a useful substance.
 Holland teaches a system for producing activated carbon by steam activation (abstract, Column 1 Lines 5-26), the system comprising an activated carbon processing device in the form of a hybrid carbonization furnace using microwaves (Figure 1, Column 2 Lines 25-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hackl in view of Chamber and Holland by adding a carbon activating processor in the form of a hybrid carbonization furnace using microwaves for steam activation of carbonized material carbonized by the carbonization apparatus, in order to obtain a system that is advantageously capable of yielding an activated carbon product.
Modified Hackle is silent to the carbon activating processor being configured to carry out a carbon activating process on a carbonized material obtained from carbonizing a waste that was classified into a rank of which content PET bottle is 70% or more (see 112(b) rejections above for details regarding Examiner’s interpretation of Claim 6). However, the claim language regarding the “carbon activating processor being configured to carry out a carbon activating process on a carbonized material obtained from carbonizing a waste that was classified into a rank of which content PET bottle is 70% or more” defines the configuration of the carbon activating processor merely in term of its intended use, said intended use being framed mainly in terms of the material worked upon. Therefore, this language does not limit the claimed carbon activating processor over any carbon activating processor which is capable of executing a carbon activating process on “a carbonized material obtained from carbonizing a waste that was classified into a rank of which content PET bottle is 70% or more” (see MPEP 2114 and 2115). The carbon activating processor of modified Hackl is capable of converting carbonized material into activated carbon (see modification of Hackl in view of Chamber and Holland above for details). Thus, it is understood that said carbon activating processor is capable of processing carbonized material into activated carbon regardless of the material which was carbonized in order to form said char. In other words, it is understood that said carbon activating processor is capable of processing into activated carbon, carbonized materials of various origins, including carbonized material obtained from carbonizing a waste that was classified into a rank of which content of PET bottles is 70% or more. Therefore, the carbon activating processor of modified Hackle satisfies the claim language regarding the carbon activating processor being configured to carry out a carbon activating process on a carbonized material obtained from carbonizing a waste that was classified into a rank of which content PET bottle is 70% or more (see MPEP 2114 and 2115 for guidance). Note: See 112(b) rejections above for details regarding Examiner’s interpretation of Claim 6.
With regard to claim 7: In modified Hackl, the carbonization apparatus further comprises a plurality of containers 51 having a mesh-like (perforated) side faces (vertical walls) 52, wherein said plurality of containers 51 are configured to be stored in a stacked state within the carbonization furnace space, and wherein each of the containers is packed with waste material (Hackl: Figures 1 and 4, Column 5 Line 1-Column 6 Line 3, Column 6 Lines 38-60).
And a sealing door (bottom plate) 45 for sealing the carbonization furnace space 32 (Hackl: Figures 1 and 3, Column 6 Lines 4-37). Although it is not explicitly taught, it is understood that the sealing door serves to prevent the entry of oxygen into the carbonization furnace space, i.e. by sealing the carbonization furnace space against the ingress of air.
In the unlikely alternative, it is notoriously well understood that the presence of oxygen is undesirable in carbonization processes, as the presence of oxygen will lead to combustion rather than pyrolysis/carbonization as desired.
In the unlikely event that the sealing door in Hackl does not already prevent the entry of oxygen into the carbonization furnace space, i.e. by sealing the carbonization furnace space against the ingress of air, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hackl by configuring the sealing door to make the carbonization furnace space free of oxygen, i.e. by sealing the carbonization furnace space against the ingress of air, in order to limit the amount of oxygen present in the carbonization furnace so as to limit combustion of the waste material therein.
Modified Hackl does not explicitly teach that the plurality of stacked containers are tightly packed with the waste such that, in each container, there is not any empty space between the top surface of the packed waste and the top of the container. However, the manner in which claimed containers are packed with waste material, i.e. tightly vs. loosely, with empty space at the top thereof vs. without empty space at the top thereof, etc., is a matter of intended use/manner of operating, and thus, does not limit the claimed containers over any prior art container which is capable of being packed in the claimed manner (see MPEP 2114). Substantially any container, including each of the stacked containers in Hackl, is capable of being tightly packed with material so as to not have any empty space at the top thereof between the top surface of the packed material and the top of the container. Thus, it is understood that the device of Hackl is capable of being operated in such a manner wherein each of the plurality of containers are tightly packed with the waste such that, in each container, there is not any empty space between the top surface of the packed waste and the top of the container. Therefore, modified Hackl satisfies the claim language regarding the plurality of stacked containers being tightly packed with the waste such that, in each container, there is not any empty space between the top surface of the packed waste and the top of the container.
With regard to claims 9 and 16: As discussed in the rejection of claim 1 above, the carbon activating processer of modified Hackl is configured to carry out a carbon activating process by steam activation (Holland: abstract, Column 1 Lines 5-26; see modification of Hackl in view of Chamber and Holland above for details).

Claims 8, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hackl in view of Chambers and Holland as applied to claims 6 and 7 above, and further in view of Brown (US 5,506,274).
With regard to claims 8 and 15: Modified Hackl is silent to a pulverization device for pulverizing carbonized material carbonized by the carbonization apparatus to a predetermined particle size and a sorting device for removing inappropriate substances by sieving the carbonized material.
Brown teaches a processing system for recycling waste, the system comprising a carbonization apparatus (retort) 9, a pulverization device (crusher/pulverizer) 14 for pulverizing carbonized material carbonized by the carbonization apparatus 9 to a predetermined particle size, and a sorting device (sieve) 12 for removing inappropriate (oversized) substances by sieving the carbonized material (Figure 1, Column 3 Lines 15-30). Note: The sieve 12 of Brown accomplishes the function of sieving, and thus, is understood to be an equivalent of the vibrating sieve, which is the corresponding structure described in Applicant’s specification for the claimed “sorting device”. Thus, the sieve 12 of Brown satisfies the claimed “sorting device” as interpreted under 112(f).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hackl in view of Brown by adding a pulverization device for pulverizing carbonized material carbonized by the carbonization apparatus to a predetermined particle size and a sorting device, i.e. a sieve, for removing inappropriate (oversized) substances by sieving the carbonized material, in order to obtain carbonized material having a desired particle size and a devoid of inappropriate substances, i.e. particles larger than the desired size, thus obtaining a relatively homogeneous carbonized product.
With regard to claim 17: As discussed in the rejection of claim 1 above, the carbon activating processer of modified Hackl is configured to carry out a carbon activating process by steam activation (Holland: abstract, Column 1 Lines 5-26; see modification of Hackl in view of Chamber and Holland above for details).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772